DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Gloria on 04/28/2022.

The application has been amended as follows: 
70.	(Currently Amended) A method of passing a suture through a portion of tissue, the method comprising:
retaining a portion of a suture in a slot of a first jaw located at a distal end of a shaft of a suture passer, the slot facing in a proximal direction and oriented so that the portion of the suture extends transversely to a longitudinal axis of the shaft; 
disposing the portion of tissue between the first jaw and a second jaw that is translatably mounted to the shaft; 
gripping the portion of tissue by translating the second jaw along the shaft toward the first jaw; 
advancing a distal portion of a needle movably mounted to the shaft through the portion of tissue and hooking the suture with a hook of the needle; and 
retracting the distal portion of the needle back through the portion of tissue to pull the suture out of the slot and free of the first jaw and pass the suture through the portion of tissue, 
wherein retaining the portion of the suture in the slot of the first jaw comprises biasing the portion of the suture in the slot in a first direction, and wherein the hook is open toward a second direction that is opposite the first direction. 
81.	(Currently Amended) A method of passing a suture through a portion of tissue, the method comprising:
grasping a handle assembly of a suture passer, wherein a first portion of the handle assembly is configured to move relative to a second of the handle assembly when a user squeezes on the handle assembly;
squeezing the first portion and the second portion together by a first amount to translate a first jaw mounted to a shaft of the suture passer in a longitudinal direction of the shaft toward a second jaw of the suture passer for gripping a portion of tissue between the first and second jaws;
squeezing the first portion and the second portion together by a second amount to translate a needle of the suture passer through the portion of tissue gripped between the first and second jaws and hook a portion of suture on the needle; and
moving the first and second portions apart to retract the needle through the portion of tissue and pass the portion of suture through the portion of tissue,
wherein prior to hooking the portion of the suture on the needle, the portion of suture is retained in a slot of the first jaw via a spring that biases the portion of suture in a first direction, and wherein the hook is open toward a second direction that is opposite the first direction.
86.	(Canceled)
87.	(Currently Amended) The method of claim [[86]] 70, wherein the shaft comprises an opening within which the portion of tissue is disposed and the opening is open toward the first direction.  
88. (Canceled)
(New) The method of claim 70, wherein:
gripping the portion of tissue by translating the second jaw along the shaft toward the first jaw comprises squeezing a first portion of a handle assembly and a second portion of the handle assembly together by a first amount, 
advancing the distal portion of the needle through the portion of tissue comprises squeezing the first portion and the second portion together by a second amount, and
retracting the distal portion of the needle back through the portion of tissue comprises moving the first and second portions apart.
 (New) The method of claim 70, wherein the shaft comprises a channel that is proximal of the first jaw and at least a portion of the needle is received in the channel.
(New) The method of claim 70, wherein the second jaw comprises a lumen and at least a portion of the needle is received in the lumen.
(New) The method of claim 70, wherein the first jaw comprises an aperture, the slot is located proximally of at least a portion of the aperture, and a distal end of the needle is translatable through the aperture.
(New) The method of claim 70, wherein the suture is hooked on a return stroke of the needle.
(New) The method of claim 70, wherein the slot comprises a horizontally extending proximal section and a vertically extending distal section.
(New) The method of claim 70, wherein the needle is removable from the shaft.
(New) The method of claim 81, comprising passing a loop of the suture through an opening in the tissue created by the needle.
(New) The method of claim 81, wherein the shaft comprises an opening within which the portion of tissue is disposed and the opening is open toward the first direction.
(New) The method of claim 81, wherein the shaft comprises a channel that is proximal of the first jaw and at least a portion of the needle is received in the channel.
(New) The method of claim 81, wherein the second jaw comprises a lumen and at least a portion of the needle is received in the lumen.
(New) The method of claim 81, wherein the first jaw comprises an aperture, the slot is located proximally of at least a portion of the aperture, and a distal end of the needle is translatable through the aperture.
(New) The method of claim 81, wherein the suture is hooked on a return stroke of the needle.
(New) The method of claim 81, wherein the slot comprises a horizontally extending proximal section and a vertically extending distal section.
(New) The method of claim 81, wherein the needle is removable from the shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771